Citation Nr: 1609529	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-44 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to June 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Oakland, California, Regional Office (RO), which granted service connection for headaches rated as 0 percent disabling, effective July 10, 2009.  Subsequently, in an October 2010 rating decision, the RO increased the rating for the Veteran's headaches from 0 percent to 30 percent, effective July 10, 2009.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2012, the Board remanded the case for further development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2014.  The Veteran's claims file has been returned to the Board for further appellate proceedings.  

The Board notes that, in his substantive appeal, received in November 2010, the Veteran requested a hearing on appeal before a Veterans Law Judge at the RO (Travel Board hearing).  By letter dated in March 2012, the Veteran was informed that his hearing was scheduled for May 8, 2012.  However, in a statement dated May 4, 2012, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2014).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals VA/CAPRI records current through January 2014 which are not contained in the paper claims file.  These records have been considered in the September 2014 Supplemental Statement of the Case (SSOC) and have been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As noted in the July 2012 remand, the Board determined that the Veteran had raised an informal claim for an increased rating for his low back disorder, but it apparently had not been adjudicated by the Agency of Original Jurisdiction.  The Board remanded the issue of entitlement to a TDIU and determined that the claim for an increased rating for the low back was inextricably intertwined with the issue of a TDIU.  The AOJ was instructed to adjudicate the claim for a higher evaluation for a low back disorder.  The record reflects that, following development at the RO, an SSOC was issued in September 2014, which addressed the issue of increased rating for low back pain.  The Board notes, however, that pursuant to 38 C.F.R. § 19.31(a) (2014), an SSOC may not be used to announce a decision by the AOJ on an issue not previously addressed in a statement of the case (SOC), or to respond to a NOD on a newly appealed issue that was not addressed in an SOC. " In no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case."  Id.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that this case must be remanded yet again.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's service-connected migraine headaches is currently evaluated 30 percent disabling under 38 C.F.R. § 4.1249(a), Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  In Pierce v. Principi, 18 Vet. App. 440, 446 (2004), the Court held that "nothing in [Diagnostic Code] 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating."  

In July 2012, the Board remanded the case to the RO in order to ascertain whether or not the Veteran's headaches met the criteria for an evaluation in excess of 30 percent.  Specifically, the July 2012 remand directives instructed the AMC/RO to provide the Veteran with a VA examination to evaluate the severity of the migraine headaches.  The examiner was asked to opine as to the frequency, extent and severity of the headaches, whether they are prostrating, and whether they are productive of severe economic inadaptability.  On the occasion of a VA examination in August 2014, the VA examiner noted the headache symptoms described by the Veteran and he opined that the Veteran had characteristic prostrating attacks of migraine; however, he did not describe the frequency, duration and severity of the Veteran's prostrating headache attacks with any specificity.  See Section 4.  This information is vital to a proper evaluation of the Veteran's service-connected headache disability.  

For the reasons expressed above, the Board finds that the August 2014 VA examination report is inadequate, and that further development, for rating purposes is required.  Because all action ordered in the Board's July 2012 Remand was not completed, this matter must, once again, be remanded for such action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

In the July 2012 remand, the Board found that the evidence of record reasonably raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must also remand the TDIU claim.  The Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claim, this issue cannot be adjudicated by the Board at present, and must also be REMANDED for consideration following action on the Veteran's increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurological examination to determine the nature and severity of his service-connected headaches.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.124a (neurological conditions and convulsive disorders) (2014), for DC 8100 (migraines).  

The examiner should make specific findings concerning the frequency and nature of the Veteran's migraine headaches as follows:

a) Specifically comment on whether the Veteran has any "characteristic prostrating attacks," and if he does, specify their frequency. 

b) Specific findings are requested on whether the migraine headaches are very frequent, completely prostrating, and/or prolonged, and productive of severe economic inadaptability.  

c) The examiner should specifically comment on the impact of the Veteran's migraine headaches on his ability to work.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

2.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




